RESTRICTION REQUIREMENT 

Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of 
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
• Group I, claims 1-5, 14, 18-19, 21, 23, 25, 27, and 34-38, drawn to a method for producing monoclonal antibodies or an immune response;

• Group II, claim 46, drawn to a hybridoma producing an antibody that specifically binds to the target protein, wherein the hybridoma was obtained by the method of claim 1 

• Group III, claim 47, drawn to a mixture of polyclonal antibodies, which specifically bind to the target protein, wherein the mixture was obtained from the method of claim 1; and 

• Group IV, claim 48, drawn to a mixture of polyclonal antibodies, which specifically bind to the target protein, wherein the mixture was obtained from the method of claim 1 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because, even though the inventions of these groups require the technical feature of a method for producing monoclonal antibodies or an immune response against a target protein, comprising the steps of: 
(a) mixing at least one cationic lipid with a polyribonucleotide such as an messenger RNA (mRNA) coding for the target protein or a fragment thereof, thereby forming a cationic lipid-polyribonucleotide complex; 

(c) obtaining antibodies that specifically bind to the target protein from the animal,
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jessee (WO 94/27435 A1, cited in IDS dated 5/31/2019). Jessee teaches in claim 15): 


    PNG
    media_image1.png
    637
    762
    media_image1.png
    Greyscale



As such, Group I does not share a special technical feature with the instant claims of Groups II, III, and IV. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I, II, III, and IV is broken.
Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
 	1. Transmembrane protein: Applicant must elect a single transmembrane protein, as recited in claim 5. These species lack unity in view of the fact that they have widely different structures and biological functions. 

2. Target protein: Applicant must elect a single target protein, as recited in claim 14. These species lack unity in view of the fact that they have widely different structures and biological functions.

3. Species of polyribonucleotide: Applicant must elect none or one or more of the following motifs as recited in claim 18:
i. a consensus Kozak sequence; 
ii. a 7-methylguanosine cap on the 5’ end of the mRNA; 
iii. a polyadenosine (polyA) tail found at the 3’ terminus of the MRNA transcript; 
and/or
iv. 5’-and 3’- untranslated regions (UTRs).
These species lack unity in view of their different biological functions.

4. Method of administration: Applicant must elect a method of administration, selected from: parenteral, intravenous, intramuscular, intranasal, or subcutaneous, as recited in claim 19

5. Polynucleotide sequence: Applicant must elect a single polyribonucleotide or mRNA sequence, selected from the nucleic acid sequences (SEQ ID) as set forth in claims 23, 25, and 27 

6. Lipid: Applicant must elect a specific combination of cationic lipid, helper lipid, neutral lipid, and/or stealth lipid, as recited in claims 35 and 36. 
If applicant elects a cationic lipid, applicant must elect a single cationic lipid from the species recited in claim 38. 


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Telephonic Prosecution
 	Due to the complex nature of the restriction requirement, no telephone call was made to request an oral election. See MPEP 812.01.

Joint Inventors
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Rejoinder
 	Groups: The examiner has required restriction between product (Groups II, III, and IV) and process (Group I) claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with Species: Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a). 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612